UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-2407


In Re:   FRANKLIN C. REAVES, PhD,

                Petitioner.




   On Petition for Writ of Mandamus.        (4:08-cv-01818-TLW-SVH)


Submitted:   March 31, 2011                    Decided:   April 4, 2011


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Franklin C. Reaves, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Franklin C. Reaves petitions for a writ of mandamus

seeking an order requiring the district court to comply with the

Federal Rules of Civil Procedure.                 We conclude that Reaves is

not entitled to mandamus relief.

           Mandamus relief is a drastic remedy and should be used

only in extraordinary circumstances.                  Kerr v. U.S. Dist. Court,

426 U.S. 394, 402 (1976); United States v. Moussaoui, 333 F.3d

509,   516-17   (4th   Cir.    2003).         Further,      mandamus      relief   is

available only when the petitioner has a clear right to the

relief sought.     In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).

           Reaves asserts various violations of the Federal Rules

of Civil Procedure by the district court, all stemming from his

belief   that   pretrial   matters       and      a    dispositive      motion   were

improperly assigned to the magistrate judge.                    Mandamus, however,

may not be used as a substitute for appeal.                        In re Lockheed

Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).                     As the review

of any alleged errors by the district court may be had through

the normal appellate process, the relief sought by Reaves is not

available by way of mandamus.

           Accordingly,       although       we   grant    leave   to    proceed    in

forma pauperis, we deny the petition for writ of mandamus.                         We

dispense   with   oral     argument      because          the   facts    and     legal

                                         2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                  PETITION DENIED




                                3